Citation Nr: 1703188	
Decision Date: 02/03/17    Archive Date: 02/15/17

DOCKET NO.  11-30 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


ISSUES

1.  Entitlement to service connection for a psychiatric disability, diagnosed as posttraumatic stress disorder (PTSD) or generalized anxiety disorder.

2.  Entitlement to a rating in excess of 10 percent for left knee patellar tendonitis.

3.  Entitlement to a rating in excess of 10 percent for right knee patellar tendonitis.

4.  Entitlement to a rating in excess of 10 percent for residuals of left clavicle fracture.

5.  Entitlement to a rating in excess of 10 percent for scoliosis with intermittent symptomatic lumbar paraspinal tendonitis, degenerative arthritis, status post coccygeal fracture.

6.  Entitlement to a rating in excess of 10 percent for residuals of right wrist fracture.

7.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU) prior to April 6, 2011.


REPRESENTATION

 The Veteran is represented by:  Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

 Sean G. Pflugner, Counsel 


INTRODUCTION

 The Veteran served on active duty from June 1995 to May 2005.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

This appeal is remanded to the Appeals Management Office (AMO).


REMAND

Psychiatric Disability

In March 2010, the Veteran submitted a claim of entitlement to service connection for "anxiety" and "depression."  After this claim was denied in a September 2010 rating decision, the Veteran perfected an appeal to the Board.  

During this appeal, the Veteran submitted a separate claim of entitlement to service connection for PTSD, which was received on April 6, 2011.  Service connection for PTSD was granted in a May 2013 rating decision, and an initial 50 percent rating was assigned thereto, effective April 6, 2011.

The Veteran was provided a VA examination in July 2016 to assess the severity of his service-connected PTSD.  The VA examiner determined that, despite the prior diagnosis of PTSD, the diagnostic criteria for such a diagnosis were not present at the time of the examination.  Indeed, the examiner stated that this new diagnosis is "considered a correction/revision of the prior diagnosis of PTSD."

The July 2016 VA examination was associated with the claims file subsequent to the most recent adjudication of the Veteran's claim, without a waiver of initial RO/AMO review.  38 C.F.R. § 20.1304 (2016).  Consequently, the Board finds that a remand is required in order for the RO/AMO to consider in the first instance all of the evidence submitted since the May 2016 supplemental statement of the case.  In so doing, the RO/AMO must determine for which psychiatric disability service connection has been granted.

Increased Rating Claims

Pursuant to the Veteran's increased rating claims, he was provided VA examinations in May 2010 and January 2013.  However, subsequent to these examinations, the applicable laws changed in regard to the requirements for an adequate VA examination.   Specifically, VA examinations should include joint testing for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  See 38 C.F.R. § 4.59 (2016); Correia v. McDonald, 28 Vet. App. 158 (2016).

A review of the claims file reveals that the previous VA examination reports include only active range of motion findings and do not include range of motion findings for passive range of motion.  They also do not specify whether the results are weight-bearing or non-weight-bearing.  As the previous examinations reports do not fully satisfy the new requirements, new VA examinations are necessary to decide the claims.

Additionally, the Board finds that the clinical results of record are too remote to adequately address the current severity of the Veteran's service-connected disabilities.  For this reason, a remand is also warranted.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991). 

TDIU

VA received the Veteran's above-captioned claims for increased ratings in January 2010.  During the pendency of these claims, the Veteran reasonably raised the issue of entitlement to TDIU.  As such, TDIU is for consideration throughout the pendency of these claims, including prior April 6, 2011.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board finds that this claim is inextricably intertwined with the other claims being remanded herein and, thus, a remand for contemporaneous adjudication is required.

 Accordingly, the case is remanded for the following action:

1.  The RO/AMO must clarify for which psychiatric disability service connection has been granted.  In so doing, the RO/AMO must reconcile the May 2013 rating decision with the July 2016 VA examination.

2.  The Veteran should be afforded a VA examination to determine the current severity of his service-connected left knee patellar tendonitis; right knee patellar tendonitis; residuals of left clavicle fracture; scoliosis with intermittent symptomatic lumbar paraspinal tendonitis, degenerative arthritis, status post coccygeal fracture; and residuals of right wrist fracture.  All pertinent evidence of record should be made available to and reviewed by the VA examiner.  Any indicated studies should be performed. 

The RO/AMO must ensure that the examiner provides all information required for rating purposes.  In particular, the examiner should be directed to perform range of motion testing to determine the extent of limitation of motion due to pain on active motion and passive motion, and with weight-bearing and without weight-bearing.  The examiner should also be directed to perform the same range of motion tests for opposite joint, if undamaged.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary, he or she should be directed to clearly explain why that is so.

3.  The Veteran must be advised of the importance of reporting to any scheduled examination and of the possible adverse consequences, to include the denial of his claims, of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2016).  A copy of the notification letter sent to the Veteran advising him of the time, date, and location of the scheduled examination(s) must be included in the electronic claims file and must reflect that it was sent to his last known address of record.  If he fails to report, the electronic claims file must indicate whether the notification letter was returned as undeliverable.

4.  After the above has been completed, the RO/AMO should re-adjudicate the Veteran's claims, to include consideration of its determination made in Paragraph 1 above.  The RO/AMO must consider whether separate ratings are warranted for the Veteran's left and/or right knee disabilities.  If any benefit sought on appeal remains denied, the RO/AMO should provide the Veteran and his representative a supplemental statement of the case and be given the opportunity to respond thereto.  The RO/AMO should then return the appeal to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

